                                                                                    1/7/2020
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


LESLIE B. RIFE,                                     CV 18-43-BLG-SPW-TJC

                    Plaintiff,
                                                     ORDER DENYING
vs.                                                  UNOPPOSED MOTION
                                                     TO EXTEND PRETRIAL
SIGNAL PEAK ENERGY, LLC, its
                                                     DEADLINES
owners and affiliates,

                    Defendant.



__________________________________
SIGNAL PEAK ENERGY, LLC, its
owners and affiliates,

                    Third Party Plaintiff,

vs.

3 SOLUTIONS, LLC,

                    Third Party Defendant

      Before the Court is the parties’ joint motion to extend pretrial deadlines.

(Doc. 53.) A telephonic status conference was held January 7, 2020, on the matter,

during which the parties explained a scheduling error occurred for the second of

two planned mediations and resulted in a six-week delay. The mediation is

currently set for January 24, 2020. The parties’ concern was that the delay would
make it difficult to comply with the expert disclosure deadlines currently set in the

Amended Scheduling Order. (See Doc. 39 at 2.) The Court noted, however, that

no current deadlines have expired, and the original scheduling Order, which still

governs all other pretrial requirements, permits the parties to stipulate to the

extension of any deadlines preceding the motions deadline. (Doc. 27 at 2-3.)

      Accordingly, the parties’ joint motion to extend pretrial deadlines (Doc. 53)

is DENIED without prejudice. If necessary, the parties may renew the motion after

the January 24, 2020, mediation, when the need for any future proceedings and

deadline adjustments are clarified.

      IT IS ORDERED.

      DATED this 7th day of January, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
